0RB&lffi41"
        lln tbt @nitt! $rtates @ourt of /tltrsl                     @tuims
                                         No. 17-1127C
                                   (Filed January 1 1, 2018)
                                  NOT FOR PUBLICATION                FILED
******************                                                 JAN   II   2018

                                                                  U.S. COURT OF
                                                                 FEDERAL CIAIMS

KELLY SCOTT THOMAS-BEY,

                      Plaintifl             *
                                            *
                                            *

THE UNITED STATES,

                      Defendant.

*****************rt


                                          ORDER

      on December 18,2OI7, this court ordered that the above-captioned case be
dismissed for failure to prosecute. See Thomas-Bey u. United Srores, No. 17 -1127 C,
2017 wL6422168, at
                       *1 (Fed. cl. Dec. 18, 2017). specifically, plaintiff Kelly scott
Thomas-Bey did not timely respond to the government's motion to dismiss this case'
See Def,s Mot. The Court also noted in its order that even if Mr. Thomas-Bey had
responded, the case still would have been dismissed because Mr. Thomas-Bey's
claims are clearly frivolous. Thomas-Bey, 2017 WL 6422168' at*l-2'

       Two days after this Court issued its order, on December 20,2017, the Clerk
received a paper from Mr. Thomas-Bey, styled a "Motion for consideration of
Default upon Defendants United States." ECF No. 10. In the motion, Mr. Thomas'
Bey seeks a default judgment against the United states under Rule 55 of the Rules
of ih" Uttited States Court of Federal Claims (RCFC), arguing that the United
States failed to timely respond to his complaint. 1d.

        Because this motion was mailed out before Mr. Thomas-Bey received thls
Court,s dismissal order and because of Mr. Thomas-Bey's pro se prisoner status, the
Court will entertain his motion. Mister Thomas-Bey's motion, however, must be
denied. The government clid timely respond to Mr. Thomas-Bey',s complaint by
filing its motion to dismiss this case on the deadline for this response, october 20,
20Ii. See Def's Mot. It was Mr. Thomas-Bey who failed to provide a timely
response in the form of an opposition to the government's motion to dismiss his
case. As a result, the Court dismissed this case for failure to prosecute. Thoma*
Bey,2OI7 WL 6422168, at *I-2. And, as Mr. Thomas-Bey's motion ignores the
government's motion to dismiss the case, it does nothing to undermine the Court's
determination that plaintiff failed to prosecute this matter. Thus, it cannot be the
basis for reconsideration under RCFC 59 or for relief from judgment under RCFC 60.

      Moreover. even were the document to be considered a belated attempt to
respond to the motion to dismiss the case, a dismissal would be warranted, for the
reasons already discussed in the Court's earlier order. See Thomas-Bey, 2Ol7 WL
 6422168, at *I-2. Plaintiffs claim, based on the financial repercussions ofthe
issuance of his birth certificate, "is wholly insubstantial and frivolous." BeIl u.
Hood,327 U.S. 6?8, 682--83 (1946)). This case was properly dismissed.

       As the government did file a timely response to Mr. Thomas-Bey's complaint,
plaintiff's motion for entry of default in his favor, under RCFC 55ft), is DENIED'
This case shall remain closed.

IT IS SO ORDERED.




                                         -2